Exhibit 10.2

A FIFTH THIRD BANCORP BANK

SEVENTH AMENDED AND RESTATED

REVOLVING CREDIT PROMISSORY NOTE

OFFICER NO. 10852

NOTE No.                     

 

$25,000,000.00   

December 29, 2005

First Amendment and Restatement June 8, 2006

Second Amendment and Restatement February 28, 2007

Third Amendment and Restatement February 29, 2008

Fourth Amendment and Restatement March 31, 2009

Fifth Amendment and Restatement December 31, 2009

Sixth Amendment and Restatement June 30, 2010

Seventh Amendment and Restatement March 22, 2013

(Effective Date)

Promise to Pay. On or before April 1, 2014 (the “Maturity Date”), the
undersigned, CECO FILTERS, INC., a Delaware corporation, NEW BUSCH CO., INC., a
Delaware corporation, THE KIRK & BLUM MANUFACTURING COMPANY, an Ohio
corporation, CECO ABATEMENT SYSTEMS, INC., a Delaware corporation, EFFOX INC.,
formerly known as CECO Acquisition Corp., a Delaware corporation,
FISHER-KLOSTERMAN INC., formerly known as FKI Acquisition Corp., a Delaware
corporation, AVC, INC., a Delaware corporation, and ADWEST TECHNOLOGIES, INC., a
California corporation (each, a “Borrower”, and, collectively, the “Borrowers”),
for value received, hereby jointly and severally promise to pay to the order of
FIFTH THIRD BANK, an Ohio banking corporation (together with its successors and
assigns, “Lender”), at 38 Fountain Square Plaza, MD #10908F, Cincinnati, Ohio
45263, or such other address as Lender may provide from time to time, the sum of
TWENTY-FIVE MILLION AND 00/100 Dollars ($25,000,000.00), plus interest as
provided herein, or so much thereof as is loaned by Lender to Borrowers as
Revolving Loans or for which credit is extended by Lender as a Letter of Credit
pursuant to the Amended and Restated Credit Agreement among Lender, Borrowers,
and certain of Borrowers’ affiliates dated as of June 30, 2010, as amended by
the First Amendment to Amended and Restated Credit Agreement dated as of even
date herewith (as amended and as the same may be further amended, renewed,
consolidated, restated or replaced from time to time, the “Credit Agreement”).
The outstanding balance of this Seventh Amended and Restated Revolving Credit
Promissory Note (this “Note”) shall appear on supplemental bank records and is
not necessarily the face amount of this Note, which records shall evidence the
balance due pursuant to this Note at any time. As used herein, “Local Time”
means the time at the office of Lender specified in this Note.

This Note, and any request by Borrowers from time to time for an advance of a
specified principal amount hereunder, shall be subject to the terms and
conditions of the Credit Agreement. Capitalized terms used herein which are not
otherwise defined in this Note shall have the meanings set forth in the Credit
Agreement. This Note is entitled to the benefits and security of the Credit
Agreement, including, without limitation, acceleration upon the terms provided
therein, and of the other Loan Documents.

The entire unpaid principal balance of this Note, together with all accrued and
unpaid interest and any other charges, advances and fees, if any, outstanding
hereunder, shall be due and payable in full on the earlier of the Maturity Date
or upon acceleration of the Indebtedness evidenced by this Note, notwithstanding
any other inconsistent or contradictory provisions contained in this Note.



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any Event of Default, the
entire unpaid principal balance of this Note, together with all accrued but
unpaid interest, and all other Obligations, shall, at Lender’s option, become
immediately due and payable, except that if there occurs an Event of Default of
the type described in Sections 6.1(d), 6.1(e), or 6.1(j) of the Credit
Agreement, the entire unpaid principal balance of this Note, together with all
accrued but unpaid interest, and all other Obligations shall become
automatically and immediately due and payable without notice, which Borrowers
hereby waive.

Interest. Principal amounts outstanding under this Note shall bear interest on
and after the Effective Date at the rate or rates per annum set forth below,
which rate or rates shall be designated by Borrowers as more fully set forth
herein (the “Interest Rate”).

On and after the Effective Date, at any time and from time to time during the
term of this Note, so long as no Event of Default has occurred and is continuing
and so long as such outstanding principal amounts hereunder are not then subject
to a LIBOR Tranche Election, Borrowers may exercise their right to adjust the
Interest Rate on amounts of principal outstanding under this Note to one of the
rates set forth below upon notice to Lender as set forth below; provided,
however, that once the Interest Rate accruing against any amounts outstanding
hereunder is adjusted to a Tranche LIBOR Rate for a particular LIBOR Tranche
Interest Period, Borrowers may not elect to adjust such Interest Rate to a
different Interest Rate until the expiration of such LIBOR Tranche Interest
Period.

(a) Tranche LIBOR Rate. Upon telephonic notice to Lender by 10:00 a.m. Local
Time given at least two Business Days prior to the beginning of a LIBOR Tranche
Interest Period, Borrowers may, subject to the terms of this Note, elect to have
advances under this Note bear interest at a rate per annum equal to the Tranche
LIBOR Rate (as defined herein) plus the Applicable Tranche LIBOR Rate Margin (as
defined herein) (a “LIBOR Tranche Election”). The “Tranche LIBOR Rate” is the
rate of interest (rounded upwards, if necessary, to the next 1/8 of 1% and
adjusted for reserves if Lender is required to maintain reserves with respect to
relevant advances) fixed by the British Bankers’ Association at 11:00 a.m.,
London, England time, two Business Days prior to the commencement of the
applicable LIBOR Tranche Interest Period, relating to quotations for the one
month, two month, or three month London InterBank Offered Rates, as selected by
Borrowers in their LIBOR Tranche Election, on U.S. Dollar deposits as published
on Bloomberg LP, or, if no longer provided by Bloomberg LP, such rate as shall
be determined in good faith by Lender from such sources as Lender shall
determine to be comparable to Bloomberg LP (or any successor) as determined by
Lender at approximately 10:00 a.m. Local Time on the date of request by
Borrowers. Notwithstanding anything to the contrary contained in this Note, at
any time during which a Rate Management Agreement with Lender is then in effect
with respect to any Tranche LIBOR Rate Loan under this Note, the provision
contained in the immediately preceding sentence that rounds up the Tranche LIBOR
Rate to the next 1/8 of 1% (as set forth in the definition of “Tranche LIBOR
Rate” set forth above) shall be disregarded and no longer of any force and
effect with respect to such Tranche LIBOR Rate Loan that is subject to such Rate
Management Agreement. Each determination by Lender of the Tranche LIBOR Rate
shall be conclusive in the absence of manifest error. Interest accruing based on
the Tranche LIBOR Rate shall be: (i) calculated based on a 360-day year and
charged for the actual number of days elapsed and (ii) payable in arrears on the
last day of the applicable LIBOR Tranche Interest Period. The Interest Rate
applicable to a particular LIBOR Tranche Election shall remain at the rate
elected for the remainder of the subject LIBOR Tranche Interest Period.

The “LIBOR Tranche Interest Period” for each advance bearing interest with
respect to the Tranche LIBOR Rate (each such advance, a “Tranche LIBOR Rate
Loan”) is a period of one month, two months, or three months, at Borrowers’
election, which period shall commence on a Business Day selected by Borrowers
subject to the terms of this Note. If a LIBOR Tranche Interest Period would
otherwise end on a day that is not a Business Day, such LIBOR Tranche Interest
Period shall end on the next succeeding Business Day; provided that, if the next
succeeding Business Day falls in a new month, such LIBOR Tranche Interest Period
shall end on the immediately preceding Business Day.

 

-2-



--------------------------------------------------------------------------------

On or before the date that is two Business Days before the making of any Tranche
LIBOR Rate Loan, and on or before the date which is two Business Days prior to
the expiration of any applicable LIBOR Tranche Interest Period, Borrowers shall
notify Lender of each of the following: (a) the LIBOR Tranche Interest Period
Borrowers have elected regarding any such Tranche LIBOR Rate Loan or any
continuation of a LIBOR Tranche Election with respect to a Tranche LIBOR Rate
Loan, (b) the amount of each such Tranche LIBOR Rate Loan or continuation, and
(c) the commencement date of each LIBOR Tranche Interest Period. Borrowers may
have Tranche LIBOR Rate Loans in minimum amounts of $1,000,000 (and integral
multiples of $100,000) and such Tranche LIBOR Rate Loans may bear interest at
the applicable Interest Rate for different LIBOR Tranche Interest Periods so
long as (i) the last day of any LIBOR Tranche Interest Period does not exceed
the Maturity Date hereof; (ii) no LIBOR Tranche Election with respect to any
Tranche LIBOR Rate Loan commences prior to the expiration of the applicable
LIBOR Tranche Interest Period in effect with respect to such Tranche LIBOR Rate
Loan; and (iii) at no time may Borrowers have more than three outstanding
Tranche LIBOR Rate Loans, in the aggregate, under all of their Notes. If, at any
time during the term hereof, Borrowers fail to designate a LIBOR Tranche
Interest Period or if Borrowers have not elected another LIBOR Tranche Interest
Period in accordance with this Note at least two Business Days prior to the
expiration of the LIBOR Tranche Interest Period then in effect, Lender may
assume that Borrowers have elected to have the principal amount applicable to
such expiring LIBOR Tranche Interest Period accrue interest based on the Daily
LIBOR Rate.

(b) Daily LIBOR Rate. All amounts outstanding under this Note, as of any date,
which are not then subject to a LIBOR Tranche Election, will automatically bear
interest at a floating rate equal to the Daily LIBOR Rate plus the Applicable
Daily LIBOR Rate Margin (as defined below). As used herein, “Daily LIBOR Rate”
means the rate of interest (rounded upwards, if necessary, to the next 1/8 of 1%
and adjusted for reserves if Lender is required to maintain reserves with
respect to relevant advances) fixed by the British Bankers’ Association at 11:00
a.m., London, England time, relating to quotations for the one month London
InterBank Offered Rate on U.S. Dollar deposits as published on Bloomberg LP, or,
if no longer provided by Bloomberg LP, such rate as shall be determined in good
faith by Lender from such sources as Lender shall determine to be comparable to
Bloomberg LP (or any successor) as determined by Lender at approximately 10:00
a.m. Local Time on the relevant date of determination. Notwithstanding anything
to the contrary contained in this Note, at any time during which a Rate
Management Agreement with Lender is then in effect with respect to any Daily
LIBOR Rate Loan under this Note, the provision contained in the immediately
preceding sentence that rounds up the Daily LIBOR Rate to the next 1/8 of 1% (as
set forth in the definition of “Daily LIBOR Rate” set forth above) shall be
disregarded and no longer of any force and effect with respect to such Daily
LIBOR Rate Loan subject to such Rate Management Agreement. Each determination by
Lender of the Daily LIBOR Rate shall be conclusive in the absence of manifest
error. The Daily LIBOR Rate shall be reset each Business Day by Lender based on
the Daily LIBOR Rate then in effect. Any adjustment in the Interest Rate
resulting from a change in the Daily LIBOR Rate shall become effective as of the
opening of business on the date of each change (or if not a Business Day, the
beginning of the day). Lender shall not be required to notify Borrowers of any
adjustment in the Daily LIBOR Rate; however, Borrowers may request a quote of
the prevailing Daily LIBOR Rate on any Business Day. Interest accruing based on
the Daily LIBOR Rate shall be: (i) calculated based on a 360-day year and
charged for the actual number of days elapsed and (ii) payable in arrears on the
first day of each calendar month.

(c) Pricing Grid. As used herein, the terms “Applicable Daily LIBOR Rate Margin”
and “Applicable Tranche LIBOR Rate Margin” (hereafter sometimes collectively
referred to as the “Applicable Margins”) mean, as of any date, the applicable
per annum rate shown in the applicable column in the table below based on the
then applicable Maximum Total Funded Debt to Adjusted EBITDA Ratio. “Maximum
Total Funded Debt to Adjusted EBITDA Ratio” has the meaning given in the Credit
Agreement.

 

-3-



--------------------------------------------------------------------------------

Pricing

Grid Level

   Maximum Total Funded Debt
to Adjusted EBITDA Ratio    Applicable Daily LIBOR
Rate Margin     Applicable Tranche LIBOR
Rate Margin  

Level 1

   > 2.0 to 1.0      3.00 %      2.50 % 

Level 2

   > 1.50 to 1.0 and < 2.0 to 1.0      2.75 %      2.25 % 

Level 3

   < 1.50 to 1.0      2.50 %      2.00 % 

For purposes of determining the Applicable Margins: the Maximum Total Funded
Debt to Adjusted EBITDA Ratio will, on and after the First Pricing Grid
Determination Date, be determined (i) as of the end of each Fiscal Quarter
ending on and after the First Pricing Grid Determination Date (each such date
being a “Determination Date”) and (ii) in the same manner used to determine the
Maximum Total Funded Debt to Adjusted EBITDA Ratio set forth in Section 5.11 of
the Credit Agreement. The “First Pricing Grid Determination Date” that occurs on
and after the Effective Date under this Note will be March 31, 2013. On Lender’s
receipt of the financial statements and Compliance Certificate required to be
delivered to Lender pursuant to Sections 4.3(a) and 4.3(d) of the Credit
Agreement for the applicable Fiscal Quarter then ended, the Interest Rate will
be subject to adjustment in accordance with the table set forth above in this
subparagraph (c) based on the then Maximum Total Funded Debt to Adjusted EBITDA
Ratio as of the end of such Fiscal Quarter then ended so long as no Event of
Default is existing as of the applicable effective date of adjustment. The
foregoing adjustment, if applicable, will become effective for LIBOR Tranche
Elections made with respect to the Revolving Loans, the unpaid principal balance
of the Revolving Loans accruing interest based on the Daily LIBOR Rate and other
outstanding Obligations related to the Revolving Loans and the Letter of Credit
Obligations due with respect to Letters of Credit issued or renewed, on and
after the first day of the first calendar month following delivery to Lender of
the financial statements and Compliance Certificate required to be delivered to
Lender pursuant to Sections 4.3(a) and 4.3(d) of the Credit Agreement for the
applicable Fiscal Quarter then ended until the next succeeding effective date of
adjustment pursuant to this subparagraph (c). Each of the financial statements
and Compliance Certificate required to be delivered to Lender must be delivered
to Lender in compliance with Section 4.3 of the Credit Agreement. If, however,
either the financial statements or the Compliance Certificate required to be
delivered to Lender pursuant to Sections 4.3(a) and 4.3(d) of the Credit
Agreement have not been delivered in accordance with Section 4.3 of the Credit
Agreement, then, at Lender’s option, commencing on the date upon which such
financial statements or Compliance Certificate should have been delivered in
accordance with Section 4.3 of the Credit Agreement and continuing until such
financial statements or Compliance Certificate are actually delivered in
accordance with Section 4.3 of the Credit Agreement, it shall be assumed for
purposes of determining the Applicable Margins, that the Maximum Total Funded
Debt to Adjusted EBITDA Ratio was > 2.0 to 1.0 and the pricing associated
therewith (i.e., Pricing Grid Level 1) will be applicable on the then applicable
Determination Date. As of the Effective Date of this Note, the Applicable Daily
LIBOR Rate Margin is 2.50% per annum and the Applicable Tranche LIBOR Rate
Margin is 2.0% (i.e., Pricing Grid Level 3).

(d) Additional Costs. Borrowers hereby agree to reimburse and indemnify Lender
from all costs or fees incurred by Lender subsequent to the date hereof relating
to the offering of rates of interest based upon the Tranche LIBOR Rate and Daily
LIBOR Rate under this Note as a result of any Change (as hereinafter defined).
Without limiting the generality of the foregoing, if (any of the following being
a “Change”): (x) any law, rule, regulation, guideline, or directive (in each
case whether or not having the force of law) is passed, enacted, promulgated,
ordered, issued or adopted after the Closing Date, (y) there is any change after
the Closing Date in any law, rule, regulation, guideline, or directive (in each
case whether or not having the force of law and including, without limitation,
any request, rule, guideline or directive (1) in connection with the Dodd-Frank
Wall Street Reform and Consumer Protection Act (the “Dodd-Frank Act”) or
(2) enacted, promulgated, adopted, issued or implemented by the Bank of
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority), or the United States or foreign financial
regulatory authorities), or in the interpretation or administration thereof by
any governmental authority, central bank or comparable agency charged with the
interpretation, application or administration of any of the foregoing, or
(z) Lender complies with any

 

-4-



--------------------------------------------------------------------------------

request or directive described in the preceding clauses (x) any (y) regarding
capital adequacy (whether or not having the force of law) from any such
authority, central bank or comparable agency, and such Change shall:

(i) increase the cost to Lender, by an amount which Lender deems to be material,
of making, converting into, continuing or maintaining Tranche LIBOR Rate Loans
or Daily LIBOR Rate Loans, as applicable, or reduce any amount receivable
hereunder in respect thereof, or

(ii) have the effect of reducing the rate of return on Lender’s capital as a
consequence of its obligations hereunder to a level below that which Lender
could have achieved but for such Change by an amount deemed by Lender to be
material,

then, in any such case, after submission by Lender to Borrowers of a written
request therefor, Borrowers shall pay Lender any additional amounts necessary to
compensate Lender for such increased cost or reduction. Lender agrees that, upon
the occurrence of any event giving rise to the operation of this paragraph, it
will use reasonable efforts to designate another lending office (if possible)
for any Tranche LIBOR Rate Loans or Daily LIBOR Rate Loans affected by such
event with the object of avoiding the consequences of such event; provided that
no such designation shall be required unless such designation can be made on
terms that, in the reasonable judgment of Lender, cause Lender and its lending
office(s) to suffer no material economic, legal or regulatory disadvantage.
Notwithstanding anything to the contrary contained herein, for all purposes of
the Loan Documents, all requests, rules, guidelines and directives (A) in
connection with the Dodd-Frank Act or (B) enacted, promulgated, adopted, issued
or implemented by the Bank of International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign financial regulatory authorities shall, in each case, be
deemed to constitute a Change whether or not such request, rule, guideline or
directive has the force of law and regardless of the date on which such request,
rule, guideline or directive was enacted, promulgated, adopted, issued or
implemented.

In addition, if any amount as to which a LIBOR Tranche Election is in effect is
repaid on a day other than the last day of the applicable LIBOR Tranche Interest
Period, or becomes payable on a day other than the last day of the applicable
LIBOR Tranche Interest Period due to acceleration or otherwise, Borrowers,
whether or not a debtor in a proceeding under Title 11, United States Code,
shall pay, on demand by Lender, such amount (as determined by Lender) as is
required to compensate Lender for any losses, costs or expenses (“LIBOR Breakage
Fee”), which Lender may incur as a result of such payment or acceleration,
including, without limitation, any loss, cost or expense (including loss of
profit) incurred by reason of liquidation or reemployment of deposits or other
funds acquired by Lender to fund or maintain such amount bearing interest with
respect to the Tranche LIBOR Rate.

A certificate of Lender setting forth the amount or amounts necessary to
compensate Lender as specified in this paragraph (d) and delivered to Borrowers
shall be conclusive absent manifest error. Borrowers shall pay Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

(e) Availability of Tranche LIBOR Rate and Daily LIBOR Rate. Notwithstanding
anything herein contained to the contrary, if:

(i) any change in any law, regulation or official directive, or in the
interpretation thereof, by any governmental body charged with the administration
thereof, shall make it unlawful for Lender to fund or maintain its funding in
Eurodollars of any portion of the advances subject to the Tranche LIBOR Rate or
the Daily LIBOR Rate, as applicable, or otherwise to give effect to Lender’s
obligations as contemplated hereby, or

 

-5-



--------------------------------------------------------------------------------

(ii) Lender, by telephonic notice, shall notify Borrowers that: (A) with respect
to Tranche LIBOR Rate Loans, Eurodollar deposits with a maturity corresponding
to the maturity of the LIBOR Tranche Interest Period, in an amount equal to the
advances to be subject to the LIBOR Tranche Election are not readily available
in the London Inter-Bank Offered Rate Market, (B) with respect to Daily LIBOR
Rate Loans, one-month Eurodollar deposits in an amount equal to the unpaid
principal balance of this Note not subject to a LIBOR Tranche Election are not
readily available in the London Inter-Bank Offered Rate Market, (C) by reason of
circumstances affecting the London Inter-Bank Offered Rate Market or other
economic conditions, adequate and reasonable methods do not exist for
ascertaining (1) the rate of interest applicable to such deposits for the
proposed LIBOR Tranche Interest Period or, as applicable, (2) the Daily LIBOR
Rate, or (D) the Tranche LIBOR Rate or, as applicable, the Daily LIBOR Rate as
determined by Lender will not adequately and fairly reflect the cost to Lender
of making or maintaining the unpaid principal balance of this Note at an
interest rate based on the Tranche LIBOR Rate or, as applicable, the Daily LIBOR
Rate, or

(iii) an Event of Default exists:

(1) Lender may, by written notice to Borrowers, declare Lender’s obligations in
respect of the Tranche LIBOR Rate and the Daily LIBOR Rate, as applicable, to be
immediately terminated (an “Immediate LIBOR Rate Termination”), and (2) upon
such Immediate LIBOR Rate Termination, (x) the Tranche LIBOR Rate and the Daily
LIBOR Rate, as applicable, with respect to Lender shall cease to be in effect
and (y) the unpaid principal balance of this Note shall bear interest from and
after such notice at a floating rate equal to the rate of interest per annum
established from time to time by Lender at its principal office as its “Prime
Rate” (the “Prime Rate”) plus 1.0% (it being understood by Borrowers that such
Prime Rate is established for reference purposes only and not as Lender’s best
loan rate) or such other rate of interest as may be agreed to between Lender and
Borrowers.

Any adjustment in the Interest Rate resulting from a change in Lender’s Prime
Rate shall become effective as of the opening of business on the date of change
(or if not a Business Day, the beginning of the day). Interest based on the
Prime Rate shall be calculated based on a 360-day year and charged for the
actual number of days elapsed, and shall be payable in arrears on the first day
of each calendar month.

Maximum Rate. In no event shall the Interest Rate provided for hereunder,
together with all fees and charges as provided for herein or in any other Loan
Document which are treated as interest under applicable law (collectively with
interest, the “Charges”), exceed the maximum rate legally chargeable by Lender
under applicable law for loans of the type provided for hereunder (the “Maximum
Rate”). If, in any month, the Charges, absent such limitation, would have
exceeded the Maximum Rate, then the Charges for that month shall be at the
Maximum Rate, and, if in future months, such Charges would otherwise be less
than the Maximum Rate, then such Charges shall remain at the Maximum Rate until
such time as the amount of Charges paid hereunder and under the other Loan
Documents equals the amount of Charges which would have been paid if the same
had not been limited by the Maximum Rate. In the event that, upon payment in
full of the Obligations, the total amount of Charges paid or accrued in respect
of the Indebtedness evidenced by this Note and the other Obligations is less
than the total amount of Charges which would, but for this paragraph, have been
paid or accrued if the Charges otherwise set forth in this Note and in the other
Loan Documents had at all times been in effect, then Borrowers shall, to the
extent permitted by applicable law, pay to Lender an amount equal to the
difference between: (a) the lesser of: (i) the amount of Charges which would
have been charged if the Maximum Rate had, at all times, been in effect or
(ii) the amount of Charges which would have accrued had such Charges otherwise
provided for in this Note and in the other Loan Documents at all times been in
effect and (b) the amount of Charges actually paid or accrued in respect of the
Indebtedness evidenced by this Note or any of the other Loan Documents. In the
event that a court of competent jurisdiction determines that Lender has received
any Charges in respect of the Indebtedness evidenced by this Note and the other
Loan Documents in excess of the Maximum Rate, such excess shall be deemed
received on account of, and

 

-6-



--------------------------------------------------------------------------------

shall automatically be applied to reduce, the Obligations owed to Lender other
than any Charges, in the inverse order of maturity, and if there are no
Obligations to Lender outstanding, Lender shall refund to Borrowers (or to such
Person to which Lender is directed by a court of competent jurisdiction) such
excess.

Use of Proceeds. Borrowers certify that the proceeds of the Revolving Loans have
been, and will be, used for the purposes set forth in the Credit Agreement.

Default Rate; Fees. To the extent any payment is not made within 15 days after
the date when due under this Note and, at or before the end of such 15-day
period, there was insufficient Revolving Loan Availability to charge the full
amount of such payment to the loan account with Lender as an advance of the
Revolving Loans, Borrowers shall pay to Lender a late payment fee equal to two
percent (2%) of that portion of any payment not paid when due (whether by
maturity, acceleration or otherwise). After the occurrence and during the
continuation of an Event of Default, Borrowers agree that Lender may, without
notice, increase the Interest Rate by an additional 2.0% per annum (the “Default
Rate”); provided that this paragraph shall not be deemed to constitute a waiver
of any Event of Default or an agreement by Lender to permit any late payments
whatsoever.

Prepayment. Borrowers will make each mandatory prepayment of the principal of
this Note required by the Credit Agreement. Subject to Section 6.4(b) of the
Credit Agreement, Borrowers may prepay all of this Note at any time; provided
that if any prepayment results in any LIBOR Breakage Fee, Borrowers will pay
such LIBOR Breakage Fee due in accordance with this Note.

Entire Agreement. Borrowers agree that there are no conditions or understandings
which are not expressed in this Note or the other Loan Documents.

Severability. If any provision of this Note is held to be invalid by a court of
competent jurisdiction in a final order, the invalid provision will, subject to
the provisions of this Note with respect to the Maximum Rate, be deemed severed
from this Note and shall not affect any part of the remainder of the provisions
of this Note.

Joint Obligations. All of the obligations of Borrowers hereunder are joint,
several and primary. No Borrower shall be or be deemed to be an accommodation
party with respect to this Note.

Assignment. Borrowers agree not to assign any of any Borrower’s rights, remedies
or obligations described in this Note without the prior written consent of
Lender, which consent may be withheld in Lender’s sole discretion. Borrowers
agree that Lender may assign some or all of its rights and remedies described in
this Note without prior consent from Borrowers, provided that Lender will
promptly notify Borrowers of a total assignment of this Note.

Prior Note. This Note is issued, not as a refinancing or refunding of or payment
toward, but as a continuation of, the Obligations of Borrowers, Technic, H.M.
White, GMD, and Aire to Lender pursuant to that certain Sixth Amended and
Restated Revolving Credit Promissory Note dated as of June 30, 2010 in the
principal amount of $20,000,000 (as amended, and together with all prior
amendments thereto or restatements thereof, the “Prior Note”), together with any
and all additional Revolving Loans incurred under this Note; provided that the
unpaid principal balance of such Indebtedness under the Prior Note, together
with any and all such additional Revolving Loans incurred under this Note, shall
not exceed the maximum principal amount of this Note (the “Principal Amount
Cap”). Accordingly, this Note shall not be construed as a novation or
extinguishment of the Obligations arising under the Prior Note, and its issuance
shall not affect the priority of any Lien granted in connection with the Prior
Note. This Note amends and restates the Prior Note in its entirety. Interest and
fees accrued and unpaid under the Prior Note prior to the date of this Note
remain accrued and unpaid under this Note and do not constitute any

 

-7-



--------------------------------------------------------------------------------

part of the principal amount of the Indebtedness evidenced hereby. Interest and
fees paid under the Prior Note will remain paid and are non-refundable. The
entire unpaid principal balance created or existing under, pursuant to, as a
result of, or arising out of, the Prior Note shall, together with any and all
additional Revolving Loans incurred under this Note, continue in existence under
this Note up to the Principal Amount Cap, which Obligations Borrowers
acknowledge, affirm, and confirm to Lender. The Indebtedness evidenced by this
Note will continue to be secured by all of the collateral and other security
granted to Lender under the Prior Note and the other Loan Documents.

Modification; Waiver of Lender. The modification or waiver of any of Borrowers’
obligations or Lender’s rights under this Note must be contained in a writing
signed by Lender and Borrowers. Lender may perform a Borrower’s obligations, or
delay or fail to exercise any of Lender’s rights or remedies, without causing a
waiver of those obligations or rights. A waiver on one occasion shall not
constitute a waiver on another occasion. Borrowers’ obligations under this Note
shall not be affected if Lender amends, compromises, exchanges, fails to
exercise, impairs or releases: (i) any of the obligations belonging to any
co-borrower, indorser or guarantor, (ii) any of its rights against any
co-borrower, guarantor or indorser, or (iii) any of the Loan Collateral.

Waivers of Borrowers. To the extent not prohibited by law or required by the
Credit Agreement, demand, presentment, protest and notice of dishonor, notice of
protest and notice of default are hereby waived by each Borrower, and any
indorser or guarantor hereof. Borrowers and all co-makers and accommodation
makers of this Note hereby waive all suretyship defenses, including, but not
limited to, all defenses based upon impairment of collateral and all suretyship
defenses described in Section 3-605 of the Uniform Commercial Code (the “UCC”).
Such waiver is entered to the fullest extent permitted by Section 3-605 of the
UCC.

Governing Law; Consent to Jurisdiction. This Note is delivered in, is intended
to be performed in, will be construed and enforceable in accordance with and
governed by the internal laws of, the State of Ohio, without regard to
principles of conflicts of law. Each Borrower agrees that the state and federal
courts in Hamilton County, Ohio shall, at Lender’s sole option, have exclusive
jurisdiction over all matters arising out of this Note, WITHOUT LIMITATION ON
THE ABILITY OF LENDER, ITS SUCCESSORS AND ASSIGNS, TO INITIATE AND PROSECUTE IN
ANY APPLICABLE JURISDICTION ACTIONS RELATED TO THE REPAYMENT AND COLLECTION OF
THE OBLIGATIONS AND THE EXERCISE OF ALL OF LENDER’S RIGHTS AGAINST EACH BORROWER
WITH RESPECT THERETO AND ANY SECURITY OR PROPERTY OF EACH BORROWER, INCLUDING,
WITHOUT LIMITATION, DISPOSITIONS OF THE LOAN COLLATERAL, and that service of
process in any such proceeding shall be effective if mailed to Borrowers in
accordance with the Credit Agreement.

JURY WAIVER. EACH BORROWER, ANY INDORSER OR GUARANTOR HEREOF, AND LENDER WAIVE
THE RIGHT TO A TRIAL BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

[Signature Page Follows]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has executed this Note by its duly authorized
officer as of the date first above written.

 

CECO FILTERS, INC. NEW BUSCH CO., INC.

THE KIRK & BLUM

MANUFACTURING COMPANY

CECO ABATEMENT SYSTEMS, INC.

EFFOX INC., formerly known as

CECO Acquisition Corp.

FISHER-KLOSTERMAN, INC., formerly

known as FKI Acquisition Corp.

AVC, INC.

ADWEST TECHNOLOGIES, INC.

By:  

/s/ Benton L. Cook

 

Benton L. Cook,

Interim Chief Financial Officer

SIGNATURE PAGE TO

SEVENTH AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE

(First Amendment to Amended and Restated Credit Agreement)